Citation Nr: 1813080	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-39 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Eligibility as a claimant under Title 38 as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.

2.  Entitlement to Dependency and Indemnity Compensation (DIC).

3.  Entitlement to death pension benefits.

4.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Sherri A. Stone, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1956 to October 1957.  He died in July 2016.  The appellant is his natural born son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2017 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that denied the appellant's claim of entitlement to DIC, death pension and accrued benefits.  The appellant and his mother presented sworn testimony at a hearing before the undersigned in June 2017.  

The Board notes that the Statement of the Case addressing the issues listed above was issued in June 2017 the same day as the appellant's hearing before the Board.  At the hearing, the appellant's representative stated her intention to have the transcript of the hearing, once reduced to writing, to serve as the substantive appeal to perfect these issues.  Based on this representation, testimony was taken at the June 2017 hearing with regard to the appellant's claim to be recognized as a helpless child of the Veteran.  In July 2017, appellant's counsel submitted an additional substantive appeal and requested a hearing.  The Board finds that because testimony was taken on this issue during the June 2017 hearing, the appellant's July 2017 request has been fulfilled.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to DIC, death pension and accrued benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's son, J.D.H., was born in September 1993 and turned 18 years of age in 2011.

2.  J.D.H. was permanently incapable of self-support by reason of physical and mental defects prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria to establish eligibility as a claimant under Title 38 on the basis of permanent incapacity for self-support prior to attaining the age of 18 have been met.  38 U.S.C. § 101(4)(A) (2012); 38 C.F.R. §§ 3.57, 3.356 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks recognition as a helpless child such that he can establish his standing to seek VA benefits as a child of the Veteran.  

The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The rating criteria applicable to disabled service members are not controlling.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.
 
The principal factors for consideration under 38 C.F.R. §3.356 are:
 
(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.
 
(2) A child shown by proper evidence to have been permanently incapable of self- support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established.
 
(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.
 
(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.
 
It has been held that in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the appellant's condition subsequent to his or her eighteenth birthday is not for consideration.  If the individual in question is shown to be capable of self-support at 18, VA is required to proceed no further.  Id.  However, if a finding is made that an individual was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of that person's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support after the age of 18.  Id.

The Board finds that J.D.H. is permanently incapable of self-support through his own efforts by reason of physical or mental defects, and that he has been that way prior to his attaining the age of 18.  The appellant was born in September 1993.  At the June 2017 hearing before the Board his mother testified that he was born with a cleft palate and hypoplasia femoral, and has needed full time care since that time.  See June 2017 Hr'g Tr. at 8.  She reported that he is in receipt of Social Security Disability benefits, was determined to be disabled since infancy, and has never been employed.  See id. at 9.  Documents from the Social Security Administration show that he underwent psychological testing and was diagnosed with mild mental retardation and borderline intellectual functioning.  The psychologist noted that the appellant's condition was stable and that no improvement is expected.  It was determined that he was not able to manage a benefit check.  A May 2012 disability evaluation notes that he functions between a sixth and eighth grade level, has some obvious problems with comprehension and understanding, and also has problems working at a reasonable pace.  A physical evaluation completed in March 2012 shows diagnoses of severe dwarfism complicated by history of bilateral femoral hypoplasia.  The examiner doctor opined that the appellant was totally disabled due to these conditions and was unable to participate in any work related activities.  Based on these evaluations it was determined that the appellant was disabled due to mild mental retardation and bilateral femoral hypoplasia as of November 1993, well before his eighteenth birthday.  There is no evidence that J.D.H. has been employed at any point during his lifetime or is earning his own support by his own efforts.  Nor has there been any showing of improvement sufficient to render J.D.H. capable of self-support after he turned 18 years of age.

Based on the evidence of record, the Board finds that J.D.H. was permanently incapable of self-support by reason of physical and mental defect and that this condition was present prior to his eighteenth birthday.  See 38 C.F.R. § 3.356(a).  The Board finds the testimony of the appellant's mother regarding his history to be both credible and competent.  In addition, the Board finds the March 2012 and May 2012 evaluations to be persuasive.  There is no medical opinion to the contrary of record.  Consequently, the Board concludes that J.D.H. was permanently incapable of self-support prior to reaching the age of 18.

ORDER

Entitlement to recognition of J.D.H. as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years for purposes of receiving VA benefits is granted.


REMAND

Once the Board has jurisdiction over a claim, it has the authority to address all issues related to that claim, including those not previously decided by the RO.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.101 (2017).  To exercise this authority, however, the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice by proceeding to adjudicate the questions or issues before it.  Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006); Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  In this case, the RO has not yet considered the merits of the appellant's claims of entitlement to DIC, death pension or accrued benefits.  Accordingly, in order to avoid any prejudice to the appellant, a remand to the RO for such consideration in the first instance is warranted.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the merits of the appellant's claims for DIC, death pension and accrued benefits.

2.  If any benefit sought on appeal remains denied, the appellant and his representative should be issued a Supplementary Statement of the Case and the appeal should be returned to the Board for further adjudication.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


